Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-15-2022 has been entered.  Claims 1, 15-16, and 26 were amended.  Claims 2-9 and 18-25 and 27-28 are withdrawn. Claims 1 and 10-17, 26, and 29 are examined in this action. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, in re Claim 1, “a drive arrangement by which the cutter body is selectively movable and capable of floating relative to the main body” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  To the extent that Applicant is claiming “The hydraulic cylinder 64 is then put into a 'free float' condition, where a hydraulic fluid is allowed to pass freely from one side of the cylinder piston to the other,” in Applicant’s Para. 0093, 
Therefore, “and the cutter body is capable of hydraulically floating relative to the main body along said second line,” of Claim 29 must be shown or the feature(s) canceled from the claim(s).  The structure that allows hydraulic floating must be shown. The structure of the piston allowing this is not illustrated nor is the cutting body “floating” is not shown. No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 

In re Claim 1, grabber arrangement and cutter arrangement were not interpreted under 35 USC 112F as they are not modified by functional language.  
In re Claim 1, a drive arrangement by which the cutter body is selectively (see Applicant’s Pg. 11, 3-26 hydraulic cylinder #64).
In re Claim 12, anvil driving arrangement that moves the anvil from a first to a second position.  A hydraulic drive (see Para. 0036).
In re Claim 13, a cutter blade driving arrangement for moving the cutter blade from a first position to a second position.  A hydraulic drive (see Para. 0037).
In re Claim 17, an arrangement or means for guiding a cable. A plate (see Para. 0039).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10-17, 26, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
In re Claim 1, “a drive arrangement by which the cutter body is selectively movable and capable of floating relative to the main body,” is indefinite.  It is unclear what structure is being claimed.   It is unclear if the structure is “floating” or must the structure be simply capable of floating.  Second, it is unclear what “floating” means.  According to Applicant’s disclosure, “The hydraulic cylinder 64 is then put into a 'free float' condition, where a hydraulic fluid is allowed to pass freely from one side of the cylinder piston to the other. The cylinder 64, therefore, produces little resistance to movement of the trolley 63.”  The Examiner notes that a trolley is not required by the claims.  In other words, it appears that the claim is directed to the main body floating and not the drive arrangement/cylinder.  In other words, Applicant appears to be indirectly claiming a function of the capability of the cylinder.  However, the specification states that the cylinder provides little resistance to movement to trolley.  Yet, the trolley is not claimed and how much resistance is allowed is not defined, by the claim or in the specification.  As such, the claims are indefinite.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 10, “a longitudinally extending line” and “a second line” are indefinite in view of Claim 1 which requires “a longitudinally extending line” and “a second line.”  Are these the same lines?  I.e., is the longitudinally extending line of Claim 1 the same as the longitudinally extending line of Claim 10, or is this a second longitudinally extending line?  Is the second line of Claim 1 the same as the second line of Claim 10 
In re Claim 26, “the anvil being moved from a first position to a second position within the cutter slot” in combination with “throughhole within the cutter slot” and” in use, in at least one position, the anvil is moved from said anvil first position to said anvil second position without traversing the through hole,” is indefinite.  This appears contradictory.  The claim requires that the anvil is in the cutter slot and the throughhole is also in the cutter slot; however, as illustrated below the grippers that create the through hole are spaced from the cutter slot.  As such, it is unclear how the grippers can create a through hole in the cutter slot. 

    PNG
    media_image1.png
    506
    633
    media_image1.png
    Greyscale

In re Claim 29, “and the cutter body is capable of hydraulically floating relative to the main body along said second line,” is indefinite.  It is unclear what structure is being claimed.  Is Applicant claiming some structure in the hydraulic cylinder or some structure in the cutter body that allows “hydraulically floating.”  Applicant does not appear to have disclosed this structure in either case in the specification.  As such, it is unclear what is being claimed.  The claims were examined as best understood. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-11, 13-15, 17, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,044,827 to Gray in view of US 2014/0147217 to Ammerlaan and CN102889262B.

In re Claim 1, Gray teaches an underwater tool comprising:
a grabber arrangement (clamps #56 in Figs. 8-9, are a grabber arrangement; see also annotated Fig. 8, below) attached to a main body (body #50 is a main body – see Col. 6, ll. 24-48); and 
a cutter arrangement (structure #92, see Figs. 8-9; see also annotated Fig. 8, below) comprising a cutter body (see Fig. 9, body on which the saw blade #92 is attached) having a cutter slot (slot in which the workpiece is cut – see Fig. 9), the cutter body being slidably attached to the main body (in Gray, the cut off saw has a blade that saws through the pipe beginning at the top of the pipe – see Col. 6, ll. 24-48; as illustrated in Fig. 9, the saw blade 92 must be lowered onto the workpiece in order to cut the workpiece), the cutter blade being movable along a second line which intersects said longitudinally extending line (see annotated Fig. 8, below), and there is a drive arrangement (the hydraulic means for moving the blade  - see Col. 6, ll. 24-48). 

    PNG
    media_image2.png
    348
    724
    media_image2.png
    Greyscale


The cutter arrangement of Gray teaches a cutter but does not teach the combination of an anvil and a cutter blade, and wherein the anvil and the cutter blade are provided on the cutter body and are movable relative to the cutter body, and there is a drive arrangement by which the cutter body is selectively movable and capable of floating relative to the main body along said second line.

However, Ammerlaan teaches that it is known to provide a cutter arrangement that is movable by a hydraulic cylinder (see Figs. 9-10, #33/33/33), having a cutter body having a cutter slot (see Fig. 9, slot in which shear tool #160 is located), the cutter arrangement further comprising an anvil (see Fig. 9, #156) and a cutter blade (see Fig. 9, #160), wherein the anvil and the cutter blade are provided on the cutter body (see Fig. 9, showing the blade #160 and anvil #156, on #51A) and are movable relative to the cutter body (both #160 and #156 move relative to the structure of #51A).



	The Examiner notes that replacing the cutting device of Gray with that of Ammerlaan, would mean replacing the moving cutting structure Gray with that Ammerlaan.  In other words, the cutting structure of Ammerlaan would be located on the main body of Gray and would be slidable “up and down” the main body of Gray.  Ammerlaan teaches that it is known to need to move the cutter of Fig. 9 of Ammerlaan in to place.  This would allow the positioning of the cutting device of Ammerlaan to be centered with the center of the gripping arrangement of Gray.  In other words, because saws are used to cut different sized work products, the location of that work product will be positioned differently by the grips.  Sliding the saw of Ammerlaan into position, along the main body of Gray allows for the saw to be positioned in the proper location for cutting the work piece. 

Gray in view of Ammerlaan, as discussed above teaches a drive arrangement by which the cutter body is selectively movable relative to the main body along said second line, but does not teach the drive arraignment as and capable of floating. 

However, the Gray teaches moving the blade by hydraulic means (see Gray, Col. 6, ll. 24-48).  CN102889262B teaches that it is known in the hydraulic art to provide a hydraulic cylinder with a floating cylinder barrel (see CN102889262B, Summary of the invention, translation Pg. 1, ll. 17-22).  In the same field of invention, hydraulic structures for moving other structures, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the hydraulic system of Gray with the hydraulic system of CN102889262B.  Doing so provides a hydraulic cylinder that realizes a larger expansion and contraction amount of the oil cylinder in a smaller installation size, and can achieve a double expansion and contraction amount than the ordinary hydraulic cylinder. At the same time, it has the advantages of simple structure, small size, flexible operation and reliable action (see CN102889262B, Summary of the invention, translation Pg. 1, ll. 17-22).  Such a modification would allow the device of Gray to either provide a longer travel of the blade (to cut larger workpieces) or allow the device to be smaller in order to provide a smaller “package” that is more maneuverable. 

In re Claim 10, Gray in view of Ammerlaan and CN102889262B, for the reasons above in re Claim 1, teaches wherein the cutter body moves perpendicularly to a longitudinally extending line along a second line which second line intersects said longitudinally extending line, wherein a through hole or internal space is centered on the longitudinally extending line.  

    PNG
    media_image3.png
    176
    889
    media_image3.png
    Greyscale

The saw in modified Gray moves along a direction perpendicular to the length of the work piece (i.e. the axis of the workpiece), which is being considered a longitudinally extending line, and that direction on which the saw moves is being considered a second line, perpendicular to the axis of the work piece. Further the work piece of the saw of modified Gray teaches a through hole or internal space is centered on the line (the saw of Ammerlaan includes a through hole or internal space in which the work piece is located and the blade is moves perpendicular to the axis of the work piece – see annotated Fig. 9, above; see also annotated Fig. 8 above) – the claims were examined as best understood. 

In re Claim 11, Gray in view of Ammerlaan and CN102889262B, for the reasons above in re Claim 1, teaches 
the cutter slot is disposed transverse to the longitudinal extending line (the slot in which the blade moves of Fig. 9 of Ammerlaan is disposed transverse to the axis of the work piece, which is disposed transverse to the longitudinal extending line),
the grabber arrangement comprises grabber elements which are disposed transverse to the line (in Gray, the blade move transverse to the axis of the work piece), 
the cutter slot is adapted for receiving, in use, a cable, conduit or pipe (in Ammerlaan, Fig. 9, the slot receives the work piece), and 


	In re Claim 13, Gray in view of Ammerlaan and CN102889262B, for the reasons above in re Claim 1, teaches
the cutter blade (see Ammerlaan, Fig. 9, #160) is provided slideably within the cutter body (see Ammerlaan Figs. 1-2, the blade #9 slides in the housing), and there is provided a cutter blade driving arrangement the driver for moving the blade), for moving the cutter blade from a first position (see e.g., Ammerlaan, Fig. 9) to a second position (in Ammerlaan, Fig. 9, the blade moves from a position illustrated in Fig. 9 of Ammerlaan, to an extended position), and further: in said first position of the cutter blade, the cutter blade is distal a through hole space of the cutter slot (see Ammerlaan, Fig. 9), and in said second position of the cutter blade, the cutter blade is within the through hole of the cutter slot (the blade moves into the through hole in the extending position of Fig 9, of Ammerlaan), and 
in said second position of the cutter blade, a cutting edge of the cutter blade abuts/strikes/contacts an/the anvil (see Ammerlaan, Fig. 9, #160 in the extended cutting location). 

In re Claim 14, Gray in view of Ammerlaan and CN102889262B, for the reasons above in re Claim 1, teaches wherein the tool is adapted such that, in use, the through 

In re Claim 15, Gray in view of Ammerlaan and CN102889262B, for the reasons above in re Claim 1, teaches wherein the cutter body is biasable relative to the main body by way of the drive arrangement (Gray teaches that the blade is movable by hydraulic means, and the force of hydraulic cylinders of CN102889262B would push or bias the cutter body of Ammerlaan relative to the main body)

In the same field of invention, underwater cutting tools, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the cutting device and anvil device of GB 2464342A to the device of modified Gray.  Doing so is the substitution of one known cutting blade / anvil system for underwater cutters for another known cutting blade/ anvil system for underwater cutters (see MPEP 2143, I, B).  

Doing so provides an underwater powered cutting tool for cutting wire ropes, armored telecommunication and power cables, and hydraulic clines, that are prevented from damaging the device due to clogging by sand, grit and other debris (see GB 2464342A, Pg. 1, ll. 8-10 and 18-33).



    PNG
    media_image4.png
    880
    723
    media_image4.png
    Greyscale


In re Claim 29, Gray in view of Ammerlaan and CN102889262B, for the reasons above in re Claim 1, teaches wherein the drive arrangement is a hydraulic drive arrangement (Gray teaches a hydraulic arrangement and CN102889262B teaches a .

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,044,827 to Gray in view of US 2014/0147217 to Ammerlaan and CN102889262, and further in view of GB 2464342A.

In re Claim 12, Gray in view of Ammerlaan and CN102889262B, for the reasons above in re Claim 1, teaches the anvil (see Ammerlaan Fig. 9, #156), is movable from a first position to a second position (see Ammerlaan, Para. 0257, teaching gate moving between open and closed), such as by an anvil driving arrangement (see Ammerlaan, Para. 0257, teaching a drive that moves gate #156).

However, modified Gray does not teach the anvil is slideably movable transversely to a longitudinally extending line of the tool so as to close or open a jaw or mouth of a/the slot of the cutter arrangement. 

In the same field of invention, underwater cutting tools, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the cutting device and anvil device of GB 2464342A to the device of modified Gray.  Doing so is the substitution of one known cutting blade / anvil system for underwater 

Doing so provides an underwater powered cutting tool for cutting wire ropes, armored telecommunication and power cables, and hydraulic clines, that are prevented from damaging the device due to clogging by sand, grit and other debris (see GB 2464342A, Pg. 1, ll. 8-10 and 18-33).     

In re Claim 16, Gray in view of Ammerlaan, CN102889262B and GB 2464342A, for the reasons above in re Claim 12, teaches wherein a through hole is distal from said anvil second position when viewed along a direction of the longitudinally extending line, and provides that, in use, the anvil is moved from said anvil first position to said anvil second position, without traversing the through hole.  The combination of modified Gray in view of GB 2464342A, would provide for a through hole near and spaced from the anvil, of GB 2464342A, when deployed and during the deployment of the anvil, the space adjacent to the blade is not traversed – the claims were examined as best understood.    

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,044,827 to Gray in view of US 2014/0147217 to Ammerlaan

In re Claim 26, Gray teaches an underwater tool comprising: 

a cutter arrangement comprising a cutter body (see annotated Fig 8, above, structure around #92 is a cutter arrangement, in that it can cut a work piece),
the grabber arrangement being able of providing a through hole (see Figs. 8-9, #56, showing #56 grabbing the work piece #36 – this space is considered a through hole) being adapted to retain a cable, conduit or pipe (see Figs. 8-9, #36).

As best understood, Gray does not teach:
the cutter arrangement having a cutter slot, wherein the cutter arrangement comprises an anvil, the anvil being movable from a first position to a second position within the cutter slot, and a through hole created by the grabber being distal said anvil second position when viewed along a direction of the longitudinally extending line and provides that, in use, in at least one position, the anvil is moved from said anvil first position to said anvil second position without traversing the throughout. 

However, Ammerlaan teaches that it is known to provide a cutter arrangement having a cutter body having a cutter slot (see Ammerlaan, Fig. 9, slot in which shear tool #160 is located), 

	
In the same field of invention, saws for cutting objects underwater, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the cutting device of Gray with the cutting device of Ammerlaan, Fig. 9.  Doing so is the substitution of one known underwater cutting device for a second known underwater cutting device to achieve the result of cutting a work piece underwater (see MPEP 2143, I, B). Doing so provides an underwater powered cutting tool for jacket structures in an efficient and cost effective manner (see Ammerlaan, Para. 0008).   

As best understood, such a combination would provide for a structure wherein the through hole created by the grabber (grabber of Gray, see Figs. 8-9 #56) being distal said anvil second position when viewed along a direction of the longitudinally extending line and provides that (the cutting structure of Ammerlaan on the main body of Gray would provide for the grabber of Gray distal the second position of the anvil of Ammerlaan), in use, in at least one position, the anvil is moved from said anvil first position to said anvil second position without traversing the throughout (because the grabber structure is spaced from the cutting structure in Gray along the longitudinal  line – see Figs. 8-9, the anvil moving from one position to another position is also spaced along the longitude line without traversing the through hole).

In addition, the examiner notes that the anvil of Ammerlaan in modified Gray is positioned “below” the workpiece.  As illustrated in Fig. 9 of Gray, the workpiece is representative of the through olé created by the grippers #56.  The anvil of Ammerlaan is located below the workpiece and pivots below the workpiece of Gray, and therefore, in use, in at least one position, the anvil is moved from said anvil first position to said anvil second position without traversing the through hole because in both anvil positions, the anvil is below the through hole/workpiece in Gray. 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 In re Claim 1, Applicant argues that the prior art does not teach “a free float” condition.  As noted above, it is unclear what structure applicant is claiming.  The examiner notes that the claims are directed to an apparatus and not a method of use.  As such, it is the structure of the invention which is at issue.  In addition, it appears as though the free float condition occurs with a trolley #63.  However, a trolley is not claimed.   It is unclear if this is a particular structure in a hydraulic cylinder or some sort of structure between the trolley and the main body, or both, which is being claimed.  The examiner notes that this structure does not appear to be illustrated in Applicant’s figures.  
As best understood, in re Claim 1, Gray teaches the structure of a movable blade, movable by hydraulics, spaced as separated from grippers (see annotated Fig. 8, above).  And CN102889262B teaches that it is known to provide a hydraulic cylinder that “floats” which provides for a smaller package for a cylinder that moves the same duration.  See discussion above in re Claim 1. The claims were examined as best understood.   
In re Claim 26, the examiner notes that the claim is indefinite under 35 USC 112(b) – see discussion above.  It is unclear what is being claimed as the through hole created by the grabber arrangement is spaced from the cutter arrangement.  As such, it is unclear how the through hole can be located in the cutter slot (see annotated Fig. above in the 35 USC 112b rejection).   
In addition, the examiner notes that the anvil of Ammerlaan in modified Gray is positioned “below” the workpiece.  As illustrated in Fig. 9 of Gray, the workpiece is representative of the through olé created by the grippers #56.  The anvil of Ammerlaan is located below the workpiece and pivots below the workpiece of Gray, and therefore, in use, in at least one position, the anvil is moved from said anvil first position to said anvil second position without traversing the through hole because in both anvil positions, the anvil is below the through hole/workpiece in Gray.  The claims were examined as best understood. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724